Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the neural network configured to … spec has processor and algo map sensor output to a Level 1 input; learn to fuse a plurality of time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice of the plurality of time slices into a threshold function for another two-dimensional array; learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance; in claims 1, 11 and 20.  The Office notes that claims 7-10  and 17-19 also use the term “configured to” when discussing a function of the invention.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. None of these claims identify the structure of what is accomplishing the function.  The specification does discuss the use of processors and non-transitory memory to store algorithms to run the neural network but none of this structure is claimed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
2. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, 11 and 20, it is not clear how map sensor output to a Level 1 input; learn to fuse a plurality of time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice of the plurality of time slices into a threshold function for another two-dimensional array; learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance.  The Office is unclear what a taking and feeding is and what could accomplish that.  The Office is unclear how a neural network itself can map an output to an input.  Normally one maps the sensor output to something else or compares a set of mapped data to its prior data or another set of data. Is the invention learning by sampling random output of sensor data for various amounts of time while learning to reject samples outside of a threshold value to achieve a deep learning process of intelligent dominance? If so it must be claimed in manner which may lead to the applicant Patent rights. The prior art consideration sections below will apply broadest reasonable interpretation possible.
Claims 2-10 and 12-19 are dependent on claims 1 and 11 and inherit the same deficiencies.

Examiner’s Note
4. In an attempt to advance prosecution the examiner has created a suggested amended claim one (claim 11 and 20 would also require amending).  Please consider an interview with the examiner prior to submitting any amendments.  However the application as presently stands does not provide a clear and distinct view of the applicant’s inventions.

Sample amended claim:
A neural network system comprising: a neural network, comprising a two-dimensional array of nodes, wherein each node represents an artificial neuron in the neural network, configured to achieve intelligent information dominance through deep learning, comprising:
a processor and non-transient memory device storing a set of executable instructions configured to: map sensor output at a first level, wherein at the first level there is a sensor output for each node of the neural network 
randomly sampling consecutive sensor outputs of the plurality of time slices 

reject class bias 
detect the number of cycles to determine 
fuse segments characterizing the two-dimensional arrays as well as in their associated weight granularities for use in hierarchical classification and recognition; and 
a magnetic headwear apparatus operably coupled with the neural network.


Claim Objections
5. Claim 2 is objected to because of the following informalities:  The limitation “and an array of SQUIDs” needs to be written as “and an array of superconducting quantum interference devices (“SQUIDs”)”.  Appropriate correction is required.

6. Claim 20 is objected to because of the following informalities:  The limitation “comprising: providing the neural network system, providing the neural network system comprising:” needs to be written as “comprising: providing the neural network system comprising:”.  Appropriate correction is required.

7. Claim 20 is objected to because of the following informalities:  The limitation “the neural network configured to: map sensor output to a Level 1 input” and “mapping sensor output to a Level 1 input;:” appear to be repetitive in nature and one statement should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. Claim(s)1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lee US Patent Application (20210248358), hereinafter “Lee” and Donaldson US Patent Application (20170281086), hereinafter “Donaldson”

Regarding Claim 1 Lee discloses a neural network system, The system may comprise a convolutional neural network configured to learn transformation of pose [Lee para 0182] comprising: a neural network, referring to FIG. 29, a deep learning network architecture which may be called a “Hydra” architecture (272) is illustrated. [Lee para 0201] 
(the neural network configured to:) learn to fuse a plurality of time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice of the plurality of time slices into a threshold function for another two-dimensional array (Please see rejections above); the system may be configured to use smoothing techniques. One way to address this issue is to use weighted averaging techniques, which may be linear, nonlinear, exponential, etc., to eventually drive the fused data stream down to the adjusted path.[Lee para 0172]; learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance (Please see rejections above); The process of training a neural network with a hydra architecture (272) involves presenting the network with both input data and corresponding target output data. This data, comprising both example inputs and target outputs, can be referred to as a training set. Through the process of training, the weights of the network, including weights associated with the lower layers (268), the middle layers (266), and the head components (264) can be incrementally or iteratively adapted such that the output of the network, given a particular input data from the training set, comes to match (e.g., as closely as possible) the target output corresponding to that particular input data. [Lee para 0207] and 
the neural network configured to: map sensor output to a Level 1 input sensing neuronal activity at outside regions of a brain (or inner surfaces of a skull) may be performed in relation to a 2-D mapping of the brain, which may be sufficient to generate patterns of neuronal activity that may be matched against sensed amounts of data to perform pattern recognition for deriving a neuronal state or thought. [Donaldson para 0194];
a magnetic headwear apparatus operably coupled with the neural network FIG. 3B is a diagram depicting an inductive sensing element and a stimulus signal element of another of a bio-inductance sensor, according to some embodiments. Diagram 330 depicts a bio-inductance sensor 310b disposed adjacent to neuronal tissue of the head of a user 332, bio-inductance sensor 310b being configured to receive an induced magnetic field generated by a magnetic drive coil 336. [Donaldson para 0087]

	Lee discloses a computer implemented method for recognizing a hand gesture using a random forest model includes training the random forest model. The method also includes obtaining image data. The method further includes clustering a plurality of pixels from the image data to generate a plurality of clusters. Moreover, the method includes analyzing the plurality of clusters using a rejection cascade to generate a plurality of selected candidates. In addition, the method includes analyzing the plurality of selected candidates using a classification decision tree from the random forest model. The method also includes skeletonizing the plurality of selected candidates to generate a one dimension plus branches hand model. The method further includes analyzing the one dimension plus branches hand model using a regression decision tree from the random forest model.  Lee discloses an augmented reality system that uses deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.).
Donaldson discloses systems which relate generally to electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an interface between an organism and other computing machine-based entities, and, more specifically, to sensors that facilitate determination of a state of neural activity with which to associate data representing, for example, an intent and/or a command; to implementations of sensors under control to, for example, modify sensing characteristics to interpolate response signals spatially or temporally, or both, to facilitate determination of a state of neural activity; to the formation or implementation of a data model that includes, for example, data arrangements representative of at least neuronal activity to facilitate determination of a state of neural activity; and to mobile human-machine interface to facilitate control based on neuronal activity of an organism.
	Prior to the effective date of the invention it would have been obvious for one skilled in the art to combine the teachings of Lee and Donaldson in the field of learning through neural networks.  Lee’s deep learning neural network system teachings can be combined with Donaldson’s sensor teachings to provide an improved solution for facilitating an interface for human users and computational machines, without the limitations of conventional techniques.

Regarding claim 2 Lee and Donaldson teach everything above (see claim 1). In addition, Donaldson teaches wherein the magnetic headwear apparatus comprises: a headwear portion; and an array of SQUIDs disposed in relation to the headwear portion. magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082]

Regarding claim 3 Lee and Donaldson teach everything above (see claim 2). In addition, Donaldson teaches wherein the headwear portion is configured to dispose the array of SQUIDs magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] in close proximity to a scalp in a range of approximately 0.1 in to approximately 0.13 in. Diagram 200 depicts a neuronal activity sensor 210a disposed at or adjacent to the surface of skin on the head of a user, [Donaldson para 0078]

Regarding claim 4 Lee and Donaldson teach everything above (see claim 2). In addition, Donaldson teaches wherein the magnetic headwear apparatus further comprises a cryogenic feature for facilitating cooling the array of SQUIDs. magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] The SQUID sensors require cryogenics (e.g., liquid helium at −270° C. or colder), which limits the usage to certain cases due to, for example, the size of magnetoencephalography equipment, and has relatively coarse resolution. [Donaldson para 0006]

Regarding claim 5 Lee and Donaldson teach everything above (see claim 3). In addition, Donaldson teaches, wherein the array of SQUIDs magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] is configured to: detect magnetic signals emanating from a brain through the scalp, and deliver the detected magnetic signals to the neural network. Diagram 200 depicts a neuronal activity sensor 210a disposed at or adjacent to the surface of skin on the head of a user, [Donaldson para 0078]


Regarding claim 6 Lee and Donaldson teach everything above (see claim 1). In addition, Donaldson teaches wherein the neural network is linear in its scalability. A magnetic sensing element may operate in relation to a point at which the ferrite saturates. In the presence of a background magnetic field, and there is an induced magnetic field applied, a linear response is available until a point of saturation, [Donaldson para 0178]

Regarding claim 7 Lee and Donaldson teach everything above (see claim 1). In addition, Lee teaches wherein the neural network is configured to at least one of learn and deep-learn With deep network solutions, such as those described above using convolutional neural nets to estimate pose, the smoothing issue may be addressed using a recurrent neural networks [Lee para 0184] fusing a plurality of spatial-temporal signatures. One approach to achieve high precision localization may involve the use of an electromagnetic (EM) field coupled with electromagnetic sensors that are strategically placed on the user's AR head set, …The electromagnetic field emitter generates an electromagnetic field having a known spatial (and/or temporal) distribution in the environment of wearer of the AR headset. Accordingly, the pose of an object to which the sensor is attached can be determined. [Lee para 0078]

Regarding claim 8 Lee and Donaldson teach everything above (see claim 5). In addition, Donaldson teaches wherein the neural network is configured to detect and interpret the magnetic signals from the brain. Flow 2700 begins at 2702, at which one or more sensors in a first subset is activated. At 2704, one or more sensors in a second subset is activated to provide, for example, contextual sensors or other neuronal or non-neuronal activity sensors to enhance accuracy of determining an “intent,” “command,” or “thought,” based on detect neuronal activity. [Donaldson para 0180]

Regarding claim 9 Lee and Donaldson teach everything above (see claim 5). In addition, Donaldson teaches wherein the neural network is configured to directly translate the magnetic signals from the brain. (applicant’s use of the word translate is extremely unlimited.  Translate a sense signal to an action takes multiple processes.  Translation could simply mean it’s accepted the signal as one sensed in a predetermined range) response signal element 112 may include multiple components, such as a first component (e.g., a first coil) that may be configured to have a specific sensitivity to surface effects (e.g., scalp or skull currents) and a second component (e.g., a second coil) having another sensitivity to both surface and deeper currents. As such, neuronal activity detector 124 may be configured to subtract one response signal (e.g., induced current at the scalp) from the other response signal to enhance a sensitivity in measuring of particular neuronal activity (or biological material) of interest at a depth from a skin surface. Note that in various examples, an activity sensor may include any number of stimulus signal elements 111 and any number of response signal element 112, and there need not be a one-to-one correspondence to the quantities of stimulus signal elements 111 and response signal element 112. Further, an activity sensor, in some cases, may be composed of either stimulus signal elements 111 or response signal element 112. Different activity sensors may have different amounts of stimulus signal elements 111 and response signal element 112. [Donaldson para 0073]

Regarding claim 10 Lee and Donaldson teach everything above (see claim 1). In addition, Lee teaches wherein the neural network is configured to provide a context in relation to diagnostic information. Deep learning networks may be incorporated into various embodiments to observe differences in image data, and based upon training and configuration, play a key role in the SLAM analysis (in the context of SLAM, the deep networks herein may be deemed “Deep SLAM” networks) of variations of the subject system. [Lee para 0181]

Regarding claim 11 Lee discloses a method of fabricating a neural network system, The system may comprise a convolutional neural network configured to learn transformation of pose [Lee para 0182] comprising: a neural network, referring to FIG. 29, a deep learning network architecture which may be called a “Hydra” architecture (272) is illustrated. [Lee para 0201] comprising: 
providing a neural network, the head mounted component (58) of an augmented reality system. The system may comprise a convolutional neural network configured to learn [Lee para 0812] the neural network configured to: learn to fuse a plurality of time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice of the plurality of time slices into a threshold function for another two-dimensional array (Please see rejections above);the system may be configured to use smoothing techniques. One way to address this issue is to use weighted averaging techniques, which may be linear, nonlinear, exponential, etc., to eventually drive the fused data stream down to the adjusted path.[Lee para 0172]; learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance (Please see rejections above); The process of training a neural network with a hydra architecture (272) involves presenting the network with both input data and corresponding target output data. This data, comprising both example inputs and target outputs, can be referred to as a training set. Through the process of training, the weights of the network, including weights associated with the lower layers (268), the middle layers (266), and the head components (264) can be incrementally or iteratively adapted such that the output of the network, given a particular input data from the training set, comes to match (e.g., as closely as possible) the target output corresponding to that particular input data. [Lee para 0207]; and 
Lee does not explicitly teach but Donaldson teaches the neural network configured to: map sensor output to a Level 1 input sensing neuronal activity at outside regions of a brain (or inner surfaces of a skull) may be performed in relation to a 2-D mapping of the brain, which may be sufficient to generate patterns of neuronal activity that may be matched against sensed amounts of data to perform pattern recognition for deriving a neuronal state or thought. [Donaldson para 0194]; and
providing a magnetic headwear apparatus operably coupled with the neural network. FIG. 3B is a diagram depicting an inductive sensing element and a stimulus signal element of another of a bio-inductance sensor, according to some embodiments. Diagram 330 depicts a bio-inductance sensor 310b disposed adjacent to neuronal tissue of the head of a user 332, bio-inductance sensor 310b being configured to receive an induced magnetic field generated by a magnetic drive coil 336. [Donaldson para 0087]

Lee discloses a computer implemented method for recognizing a hand gesture using a random forest model includes training the random forest model. The method also includes obtaining image data. The method further includes clustering a plurality of pixels from the image data to generate a plurality of clusters. Moreover, the method includes analyzing the plurality of clusters using a rejection cascade to generate a plurality of selected candidates. In addition, the method includes analyzing the plurality of selected candidates using a classification decision tree from the random forest model. The method also includes skeletonizing the plurality of selected candidates to generate a one dimension plus branches hand model. The method further includes analyzing the one dimension plus branches hand model using a regression decision tree from the random forest model.  Lee discloses an augmented reality system that uses deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.).
Donaldson discloses systems which relate generally to electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an interface between an organism and other computing machine-based entities, and, more specifically, to sensors that facilitate determination of a state of neural activity with which to associate data representing, for example, an intent and/or a command; to implementations of sensors under control to, for example, modify sensing characteristics to interpolate response signals spatially or temporally, or both, to facilitate determination of a state of neural activity; to the formation or implementation of a data model that includes, for example, data arrangements representative of at least neuronal activity to facilitate determination of a state of neural activity; and to mobile human-machine interface to facilitate control based on neuronal activity of an organism.
	Prior to the effective date of the invention it would have been obvious for one skilled in the art to combine the teachings of Lee and Donaldson in the field of learning through neural networks.  Lee’s deep learning neural network system teachings can be combined with Donaldson’s sensor teachings to provide an improved solution for facilitating an interface for human users and computational machines, without the limitations of conventional techniques.

Regarding claim 12 Lee and Donaldson teach everything above (see claim 11). In addition, Donaldson teaches wherein the magnetic headwear apparatus comprises: a headwear portion; and an array of SQUIDs magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] disposed in relation to the headwear portion. Diagram 200 depicts a neuronal activity sensor 210a disposed at or adjacent to the surface of skin on the head of a user, [Donaldson para 0078]


Regarding claim 13 Lee and Donaldson teach everything above (see claim 12). In addition, Donaldson teaches wherein the headwear portion is configured to dispose the array of SQUIDs magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] in close proximity to a scalp in a range of approximately 0.1 in to approximately 0.13 in. Diagram 200 depicts a neuronal activity sensor 210a disposed at or adjacent to the surface of skin on the head of a user, [Donaldson para 0078]

Regarding claim 14 Lee and Donaldson teach everything above (see claim 12). In addition, Donaldson teaches wherein the magnetic headwear apparatus further comprises a cryogenic feature for facilitating cooling the array of SQUIDs. magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082]

Regarding claim 15 Lee and Donaldson teach everything above (see claim 13). In addition, Donaldson teaches wherein the array of SQUIDs magnetic sensing element terminals 212a and 212b may be configured to couple to any type of magnetic sensing element, such as Hall effect sensors, fluxgate sensors, superconducting quantum interference devices (“SQUIDs”) [Donaldson para 0082] is configured to: detect magnetic signals emanating from a brain through the scalp, and deliver the detected magnetic signals to the neural network. Diagram 200 depicts a neuronal activity sensor 210a disposed at or adjacent to the surface of skin on the head of a user, [Donaldson para 0078]

Regarding claim 16 Lee and Donaldson teach everything above (see claim 11). In addition, Donaldson teaches wherein the neural network is linear in its scalability. A magnetic sensing element may operate in relation to a point at which the ferrite saturates. In the presence of a background magnetic field, and there is an induced magnetic field applied, a linear response is available until a point of saturation, [Donaldson para 0178]

Regarding claim 17 Lee and Donaldson teach everything above (see claim 11). In addition, Lee teaches  wherein the neural network is configured to at least one of learn and deep-learn With deep network solutions, such as those described above using convolutional neural nets to estimate pose, the smoothing issue may be addressed using a recurrent neural networks [Lee para 0184] fusing a plurality of spatial-temporal signatures. One approach to achieve high precision localization may involve the use of an electromagnetic (EM) field coupled with electromagnetic sensors that are strategically placed on the user's AR head set, …The electromagnetic field emitter generates an electromagnetic field having a known spatial (and/or temporal) distribution in the environment of wearer of the AR headset. Accordingly, the pose of an object to which the sensor is attached can be determined. [Lee para 0078]

Regarding claim 18 Lee and Donaldson teach everything above (see claim 15). In addition, Donaldson teaches wherein the neural network is configured to detect and interpret the magnetic signals from the brain. Flow 2700 begins at 2702, at which one or more sensors in a first subset is activated. At 2704, one or more sensors in a second subset is activated to provide, for example, contextual sensors or other neuronal or non-neuronal activity sensors to enhance accuracy of determining an “intent,” “command,” or “thought,” based on detect neuronal activity. [Donaldson para 0180]


Regarding claim 19 Lee and Donaldson teach everything above (see claim 15). In addition, Donaldson teaches wherein the neural network is configured to directly translate the magnetic signals from the brain, (applicant’s use of the word translate is extremely unlimited.  Translate a sense signal to an action takes multiple processes.  Translation could simply mean it’s accepted the signal as one sensed in a predetermined range) response signal element 112 may include multiple components, such as a first component (e.g., a first coil) that may be configured to have a specific sensitivity to surface effects (e.g., scalp or skull currents) and a second component (e.g., a second coil) having another sensitivity to both surface and deeper currents. As such, neuronal activity detector 124 may be configured to subtract one response signal (e.g., induced current at the scalp) from the other response signal to enhance a sensitivity in measuring of particular neuronal activity (or biological material) of interest at a depth from a skin surface. Note that in various examples, an activity sensor may include any number of stimulus signal elements 111 and any number of response signal element 112, and there need not be a one-to-one correspondence to the quantities of stimulus signal elements 111 and response signal element 112. Further, an activity sensor, in some cases, may be composed of either stimulus signal elements 111 or response signal element 112. Different activity sensors may have different amounts of stimulus signal elements 111 and response signal element 112. [Donaldson para 0073] and 
Lee teaches wherein the neural network is configured to provide a context in relation to diagnostic information. Deep learning networks may be incorporated into various embodiments to observe differences in image data, and based upon training and configuration, play a key role in the SLAM analysis (in the context of SLAM, the deep networks herein may be deemed “Deep SLAM” networks) of variations of the subject system. [Lee para 0181]


20. A method of improving deep learning by way of a neural network system, The system may comprise a convolutional neural network configured to learn transformation of pose [Lee para 0182] comprising: a neural network, referring to FIG. 29, a deep learning network architecture which may be called a “Hydra” architecture (272) is illustrated. [Lee para 0201] comprising: providing the neural network system, providing the neural network system comprising: providing a neural network, the head mounted component (58) of an augmented reality system. The system may comprise a convolutional neural network configured to learn [Lee para 0812] (the neural network configured to:) learn to fuse a plurality of time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice of the plurality of time slices into a threshold function for another two-dimensional array the system may be configured to use smoothing techniques. One way to address this issue is to use weighted averaging techniques, which may be linear, nonlinear, exponential, etc., to eventually drive the fused data stream down to the adjusted path.[Lee para 0172];  learn to reject class bias for completing network training; use cycles for class recognition; and fuse segments for intelligent information dominance; and providing a magnetic headwear apparatus operably coupled with the neural network; mapping sensor output to a Level 1 input; learning to fuse the time slices for one class, learning comprising taking and feeding a random assignment of inputs from each time slice into a threshold function for another two- dimensional array; learning to reject class bias for completing network training; using cycles for class recognition; and fusing segments for intelligent information dominance The process of training a neural network with a hydra architecture (272) involves presenting the network with both input data and corresponding target output data. This data, comprising both example inputs and target outputs, can be referred to as a training set. Through the process of training, the weights of the network, including weights associated with the lower layers (268), the middle layers (266), and the head components (264) can be incrementally or iteratively adapted such that the output of the network, given a particular input data from the training set, comes to match (e.g., as closely as possible) the target output corresponding to that particular input data. [Lee para 0207];  and 
Lee does not explicitly teach but Donaldson teaches the neural network configured to: map sensor output to a Level 1 input sensing neuronal activity at outside regions of a brain (or inner surfaces of a skull) may be performed in relation to a 2-D mapping of the brain, which may be sufficient to generate patterns of neuronal activity that may be matched against sensed amounts of data to perform pattern recognition for deriving a neuronal state or thought. [Donaldson para 0194] and providing a magnetic headwear apparatus operably coupled with the neural network; mapping sensor output to a Level 1 input sensing neuronal activity at outside regions of a brain (or inner surfaces of a skull) may be performed in relation to a 2-D mapping of the brain, which may be sufficient to generate patterns of neuronal activity that may be matched against sensed amounts of data to perform pattern recognition for deriving a neuronal state or thought. [Donaldson para 0194]

Lee discloses a computer implemented method for recognizing a hand gesture using a random forest model includes training the random forest model. The method also includes obtaining image data. The method further includes clustering a plurality of pixels from the image data to generate a plurality of clusters. Moreover, the method includes analyzing the plurality of clusters using a rejection cascade to generate a plurality of selected candidates. In addition, the method includes analyzing the plurality of selected candidates using a classification decision tree from the random forest model. The method also includes skeletonizing the plurality of selected candidates to generate a one dimension plus branches hand model. The method further includes analyzing the one dimension plus branches hand model using a regression decision tree from the random forest model.  Lee discloses an augmented reality system that uses deep learning neural networks to combine multiple sensor inputs (e.g., inertial measurement units, cameras, depth sensors, microphones) into a unified pathway comprising shared layers and upper layers that perform multiple functionalities (e.g., face recognition, location and mapping, object detection, depth estimation, etc.).
Donaldson discloses systems which relate generally to electrical and electronic hardware, computer software and systems, and wired and wireless network communications to provide an interface between an organism and other computing machine-based entities, and, more specifically, to sensors that facilitate determination of a state of neural activity with which to associate data representing, for example, an intent and/or a command; to implementations of sensors under control to, for example, modify sensing characteristics to interpolate response signals spatially or temporally, or both, to facilitate determination of a state of neural activity; to the formation or implementation of a data model that includes, for example, data arrangements representative of at least neuronal activity to facilitate determination of a state of neural activity; and to mobile human-machine interface to facilitate control based on neuronal activity of an organism.
	Prior to the effective date of the invention it would have been obvious for one skilled in the art to combine the teachings of Lee and Donaldson in the field of learning through neural networks.  Lee’s deep learning neural network system teachings can be combined with Donaldson’s sensor teachings to provide an improved solution for facilitating an interface for human users and computational machines, without the limitations of conventional techniques.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694